Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 1 of 13


                                                           EXHIBIT 3
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 2 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 3 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 4 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 5 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 6 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 7 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 8 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 9 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 10 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 11 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 12 of 13
Case 1:21-cv-00532-SAG Document 88-5 Filed 08/10/21 Page 13 of 13
